        Case 1:19-cr-00373-PGG Document 170 Filed 01/18/20 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     January 18, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti,
               S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

        The Government respectfully writes in response to the joint letter motion of the defendant,
Gary Franklin, and Jeffrey Auerbach in which Franklin and Auerbach ask the Court to quash in
part the defendant’s trial subpoenas to Franklin and Auerbach (“Joint “Ltr.”) (Dkt No. 158), a
motion that is now fully briefed. The Government joins in Franklin and Auerbach’s motion. 1

        As Franklin and Auerbach explain (Joint Ltr. 3), and the defendant appears to agree, on a
motion to quash, “trial subpoenas for impeachment material” are subject to the same standard as
pretrial subpoenas. United States v. Percoco, No. 16 Cr. 776 (VEC), 2018 WL 9539131, at *2
(S.D.N.Y. June 14, 2018) (collecting cases). Accordingly, the defendant bears the burden of
satisfying the “strict standard” set forth by the Supreme Court in United States v. Nixon, 418 U.S.
683, 700 (1974), namely of “specifically identifying the materials sought and showing that they
are relevant and admissible.” United States v. Brown, No. 95 Cr. 168 (AGS), 1995 WL 387698,
at *9 (S.D.N.Y. June 30, 1995); see also Percoco, 2018 WL 9539131, at *2 (for trial subpoenas,
like pretrial subpoenas, “nothing in Nixon suggests that Rule 17(c)(2) should be read as carte
blanche to serve a subpoena that does not seek specific, admissible evidence”).

        The defendant fails to meet his burden to satisfy the applicable “strict standard.” The
defendant does not even attempt to provide a theory of admissibility for what he seeks. Instead,
he relies solely on speculation that Franklin and Auerbach both (1) have communicated by text
message and/or email regarding the defendant between March 25, 2019 and December 27, 2019,
and (2) those communications contain statements that will be materially inconsistent with their
testimony at trial or somehow otherwise admissible. (See Joint Ltr. 4-5.) The former assumption

1
    The Government has independent standing to move to quash such subpoenas, see, e.g., United
States v. Giampa, No. 92 Cr. 437 (PKL), 1992 WL 296440, at *1-2 (S.D.N.Y. Oct. 7, 1992), and
its views may in any event be considered, see, e.g., United States v. Weissman, No. 01 Cr. 529
(BSJ), 2002 WL 31875410, at *1 n.1 (S.D.N.Y. Dec. 26, 2002).
         Case 1:19-cr-00373-PGG Document 170 Filed 01/18/20 Page 2 of 3
 Honorable Paul G. Gardephe
 United States District Judge
 January 18, 2020
 Page 2

is just that; it is based entirely on the defendant’s review of telephone call records for a six-day
period immediately after the defendant’s arrest that he says show “frequent extended telephone
calls between the two” (Joint Ltr. 4)—not text messages or emails, which is what the defendant
seeks, and not records for the entire, or even most, of the period covered by the defendant’s
subpoena. In support of the latter assumption, the defendant offers nothing. The defendant’s
subpoena should be quashed with respect to this category of materials. See, e.g., United States v.
Barnes, 560 F. App’x 36, 40 (2d Cir. 2014) (affirming order quashing subpoena because moving
party “proferr[ed] only speculation”); cf. United States v. Rivera, No. 13 Cr. 149 (KAM), 2015
WL 1540517, at *4 (E.D.N.Y. Apr. 7, 2015) (rejecting request for subpoena based on a speculation
that the type of communications requested often includes impeachment material).

         In the alternative, to the extent that the Court might deny Franklin and Auerbach’s motion
in whole or in part, the Court should direct that any responsive documents be produced only to the
Court, as the defendant appears to concede (see Joint Ltr. 5 (“Mr. Avenatti seeks an Order directing
Messrs. Franklin and Auerbach to produce to the Court, for in camera review, all text and e-mail
communications between them, mentioning or concerning Mr. Avenatti, from March 25, 2019,
until December 27, 2019.”).) “Unlike subpoenas that are returnable prior to trial, . . . subpoenas
for impeachment material are only returnable if and when the witness who has made the statement
takes the stand and testifies. The defendant only then is entitled to inspect these statements.”
Percoco, 2018 WL 9539131, at *1 (internal quotation marks and brackets omitted); see also
United States v. Iozia, 13 F.R.D. 335, 340 (S.D.N.Y. 1952) (“Should any of the persons testify
upon the trial, the documents will be available for inspection by the Court in camera to determine
whether they contain matter helpful to the defense.”). Accordingly, if the Court denies Franklin
and Auerbach’s motion in whole or in part, the defendant should be permitted only to inspect
particular statements of Franklin or Auerbach—if any exist—after the witness’s testimony and
only if the particular statement is materially inconsistent with the witness’s testimony or otherwise
appropriate to be provided to the defense to aid in cross-examination.

         Contrary to the proposition that appears to animate the defendant, namely, that a mere prior
“‘mention[]’” of him by a witness renders an out-of-court statement admissible or otherwise a
proper subject of cross-examination (Joint Ltr. 4), that is not the law. Even a prior statement that
is in some way inconsistent with testimony does not, without more, render the prior statement
admissible. See United States v. Ghailani, 761 F. Supp. 2d 114, 117-18 (S.D.N.Y. 2011)
(describing requirements and citing cases). Rather, the party seeking to use the prior statement
must, among other things, identify a “variance” between the prior statement and testimony that
“has a reasonable bearing on credibility,” United States v. Trzaska, 111 F.3d 1019, 1025 (2d Cir.
1997) (internal quotation marks omitted), and the prior statement must relate to a material matter,
see, e.g., United States v. Rivera, 273 F. App’x 55, 58 (2d Cir. 2008). Admission or use of the
prior statement must also satisfy Federal Rule of Evidence 403, see, e.g., United States v. Surdow,
121 F. App’x 898, 899 (2d Cir. 2005); United States v. King, 560 F.2d 122, 128 n. 2 (2d Cir. 1977),
as is true of any other line of cross-examination, see, e.g., United States v. Stewart, 433 F.3d 273,
313 (2d Cir. 2006), including exploring potential bias in favor or against a party, see, e.g., United
States v. Figueroa, 548 F.3d 222, 227 (2d Cir. 2008); see generally Delaware v. Fensterer, 474
U.S. 15, 20 (1985) (per curiam) (“the Confrontation Clause guarantees an opportunity for effective
cross-examination, not cross-examination that is effective in whatever way, and to whatever
extent, the defense might wish” ((emphasis in original)).
        Case 1:19-cr-00373-PGG Document 170 Filed 01/18/20 Page 3 of 3
 Honorable Paul G. Gardephe
 United States District Judge
 January 18, 2020
 Page 3

                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney


                                     By:   ____________________________
                                           Matthew D. Podolsky
                                           Daniel C. Richenthal
                                           Robert B. Sobelman
                                           Assistant United States Attorneys
                                           (212) 637-1947/2109/2616

cc:    (by ECF)

       Counsel of Record
